Citation Nr: 0504928	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for choroidal melanoma of 
the left eye with headaches, to include as due to ionizing 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from June 1972 to June 1975.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, the case is before the Board for 
appellate adjudication following a March 2002 Board remand.  
However, as additional development is necessary, the case 
must be once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the Board notes 
that in a November 2003 VA form 9 (Appeal to Board of 
Veterans' Appeals) the veteran requested a hearing on appeal 
at the RO before a traveling Veterans Law Judge (VLJ).  The 
record also includes a December 2003 statement wherein the 
veteran indicates he desires to have a hearing at the RO 
before a Decision Review Officer (DRO).  Inasmuch as the 
veteran is entitled to a hearing before a DRO and a VLJ, the 
RO should contact the veteran to clarify this issue and 
should schedule the veteran to appear for the appropriate 
hearing(s) he so desires.  

In addition, the Board is of the opinion that the veteran 
should be afforded a VA examination in order to determine the 
nature and etiology of the veteran's choroidal melanoma of 
the left eye with headaches, in order to comply with the 
requirements of Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  The examiner should be requested to review the 
claims folder, and provide an opinion as to whether it is at 
least as likely as not that the veteran's choroidal melanoma 
of the left eye with headaches is causally related to 
event(s) in service, to include any exposure to ionizing 
radiation.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
clarify whether he desires to have a 
hearing on appeal at the RO before a 
traveling VLJ or before a DRO, or both.  
Subsequently, the RO should schedule the 
veteran to appear at the hearing(s) 
requested, as soon as it is practicable.  
All correspondence pertaining to these 
matters should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of the claimed 
choroidal melanoma of the left eye with 
headaches.  The examiner should be 
requested to review the claims folder and 
must indicate in the examination report 
that such review was performed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's choroidal melanoma of 
the left eye with headaches is causally 
related to any event(s) in service, to 
include exposure to ionizing radiation.  
Additionally, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
choroidal melanoma of the left eye with 
headaches is related to any post-service 
event(s) or diseases.  If the etiology of 
the claimed choroidal melanoma of the 
left eye with headaches is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the examiner reconcile 
any contradictory evidence regarding the 
etiology of the veteran's choroidal 
melanoma of the left eye with headaches.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above-
referenced development, the RO should 
readjudicate the claim of entitlement to 
service connection for choroidal melanoma 
of the left eye with headaches, to 
include as due to ionizing radiation 
exposure, taking into consideration the 
holding in Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




